DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on July 8, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered. Claim 1 has been amended. Claims 1-18 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previously pending claim objection is withdrawn in response to Applicant’s claim amendments.
Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive.
It is noted that claim 13 is still pending; therefore, Applicant’s argument that the rejection under 35 U.S.C. § 112 should be withdrawn because claim 13 is cancelled (page 7 of Applicant’s response dated June 8, 2021) is not persuasive.
Regarding the rejection under 35 U.S.C. 103, Applicant submits that the prior art does not teach wherein the optimization problem is formulated to minimize a linear 
	Regarding the rejection under 35 U.S.C. 101, Applicant submits that the claim amendments overcome the rejection (pages 10-13 of Applicant’s response). However, as explained in the advisory action dated June 18, 2021, the claim amendments simply introduce additional details directed to the abstract ideas and generic details of data transmission over a wireless network. The claim amendments are more specifically addressed in the rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed “generally to system and method for scheduling multi-modal transportation network, and more particularly to system and 
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-18)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite assigning commuter vehicles (CVs) that take passengers from intermediate locations to target locations in a multi modal transportation network based on data of itinerary requests of the passengers, wherein the data of itinerary requests of the passengers include identical target locations, wherein the multimodal transportation network is represented by routes of the CVs and fixed schedule vehicles, comprising: receiving the data of itinerary requests from the passengers, wherein the data of itinerary requests include initial locations, the target locations, departure times from the initial locations, and arrival time windows including deadlines at the target locations; formulating an optimization problem based on the data of the itinerary requests so as to determine groups of passengers based on the identical target locations of the passengers and to determine start times on the fixed schedule vehicles and start times of CVs from the intermediate location for the passengers, wherein the optimization problem is formulated to minimize a linear combination of a sum of total travel times of all the passengers and a number of CV trips; solving the optimization problem to generate a solution defining the groups of passengers and the start times on the fixed schedule vehicles and CVs for the passengers; storing the solution obtained from solving the optimization problem, wherein the formulating, solving and storing are repeated for obtaining solutions for a set of weighting factors and combinations of total travel times of the passengers and a number of groups; choosing a solution among the solutions obtained for linear combinations of the total travel times of the passengers and the number of groups; assigning the CVs to the groups and routes for the CVs by performing the commuter assigning program; generating assignment information of the assigned CVs among the CVs based on the chosen solution, wherein the assignment information includes the assigned CVs to the groups, the routes assigned to the CVs, the start times of the assigned CVs from the intermediate locations; transmitting the assignment information to the assigned CVs; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). The claims also formulate and solve an optimization problem, including by minimizing a linear combination of a sum of total travel times of all the passengers and a number of CV trips, which is an example of a mathematical concept. The dependent claims further recite details of the abstract ideas. For example, claims 2 and 11 evaluate 

No – The claims include an interface, a wireless or wire network, input devices, memory, computer executable programs including a grouping program, a route-search program, an operation route map program of the CVs, and a commuter assigning program, and a processor. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 34, 45, 54).  The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the steps of grouping and assigning are repeated until a predetermined time limit is reached on the processor.” It is not clear to which steps the step of grouping refers since these steps are not specifically recited in claim 13 or independent claim 1. If the “grouping” is meant to refer to the steps of the “grouping program,” this is still confusing because it is not clear if the grouping program simply comprises the formulating step or if it comprises all of the steps of formulating, solving, storing, choosing, assigning, generating, and transmitting (of independent claim 1). If the grouping program simply comprises the formulating step, then it is recommended that the formulating step be further indented following “the grouping program comprises:” (in claim 1). If, on the other hand, the grouping program also comprises the multiple listed steps, including the step of assigning, it is not clear if there is a particular implication of repeating the step of assigning as both part of the grouping program and additionally as a separate assigning step. For examination purposes, this limitation is interpreted as referring to the processor-performed functions of claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195).
[Claim 1]	Fowler discloses a system for assigning commuter vehicles (CVs) that take passengers from intermediate locations to target locations in a multi modal transportation network based on data of itinerary requests of the passengers, wherein the data of itinerary requests of the passengers include identical target locations, wherein the multi-modal transportation network is represented by routes of the CVs and scheduled vehicles to passengers (¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub; ¶¶ 32, 68, 98-99 – A party of travelers can request a ride and define an origin and a destination. The departure time is determined to be close to the request time since the ride request is made on-demand), comprising:
an interface configured to receive the data of itinerary requests from input devices of the passengers via a wireless network or a wire network, wherein the data of itinerary requests include initial locations, the target locations, departure times from the see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B).); 

a processor configured to perform the computer executable programs in connection with the memory (¶¶ 33-35), wherein the grouping program comprises:
formulating an optimization problem based on the data of the itinerary requests so as to determine groups of passengers based on the identical target locations of the passengers and to determine start times on the scheduled vehicles and start times of CVs from the intermediate location for the passengers, wherein the optimization problem is formulated to minimize a linear combination of a sum of total travel times of all the passengers and a number of CV trips (¶¶ 32, 68, 98-99 – A party of travelers can request a ride and define an origin and a destination, which may be seen as identical target locations for passengers traveling in a single party; ¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶¶ 101-105, 113-114 – Routes may be optimized with an objective of minimizing cost, minimizing total travel time among all passengers, or maximizing efficiency; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub. Delivery at a hub may be viewed as an intermediate location. The total time of a route is determined, which means that respective embarkment and disembarkment times are estimated. Embarkment, i.e., pick-up, is an example of a start time of an 
solving the optimization problem to generate a solution defining the groups of passengers and the start times on the scheduled vehicles and the start times of CVs from the intermediate location for the passengers (¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶¶ 101-105, 113-114 – Routes may be optimized with an objective of minimizing cost, minimizing total travel time among all passengers, or maximizing efficiency; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub; The start times of CVs may reflect the anticipated times at which passengers will be ready to be picked up and/or depart, be it from an origin or intermediate location);
choosing a solution among the solutions obtained for linear combinations of the total travel times of the passengers and the number of groups (¶ 114 – The summation 
assigning the CVs to the groups and routes for the CVs by performing the commuter assigning program (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified);
generating assignment information of the assigned CVs among the CVs based on the chosen solution, wherein the assignment information includes the assigned CVs to the groups, the routes assigned to the CVs, the start times of the assigned CVs from the intermediate locations (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub. Delivery at a hub may be viewed as an intermediate location. The total time of a route is determined, which means that respective embarkment and disembarkment times are estimated. Embarkment, i.e., pick-up, is an example of a start time of an assigned CV. When a passenger continues his/her ride on a subsequent vehicle, that is an example of an assigned CV related to an intermediate location; The start times of CVs may reflect the anticipated times at which passengers will be ready to be picked up and/or depart, be it from an origin or intermediate location); and

Fowler does not explicitly disclose that the commuter vehicles (CVs) are in a multi-modal transportation network having the CVs and fixed schedule vehicles. While, as explained above, Fowler can schedule transport among multiple vehicles (including a disembarkment from one vehicle and a subsequent embarkment to another vehicle to finish a ride), Fowler does not explicitly disclose that start times are also determined for fixed schedule vehicles. Within the scope of the claim, the fact that some vehicles may be commuter vehicles and others may be fixed schedule vehicles does not explicitly come into play in how the actively recited functions of the claims are performed. In other words, the claimed commuter vehicles and fixed schedule vehicles just represent multiple vehicles with respective start times in a multi-vehicle transportation network. Nevertheless, König optimizes routing in a multi-modal traveling environment (including one comprising private (e.g., road, car) and public transportation vehicles) for a user (König: abstract; ¶¶ 44, 47, 60, 90), while optimizing an interchange point, travel time, and/or cost (König: ¶¶ 44-47, 58, 60, 97, 102-103). König explains that a multi-modal route optimization can treat each segment of the route (e.g., private or public) in the same manner so that a multi-modal route can be generated regardless of scheduling constraints, e.g., since timing considerations like scheduling, frequency, and waiting time of a public transportation vehicle may all be taken into account and summed along with timing considerations associated with public transportation vehicles (König: ¶¶ 40, 54, 97). Fowler’s ability to optimize a route that includes transferring from one vehicle to another is analogous to König’s multi-modal route planning, especially since König 
Fowler discloses obtaining a solution from solving the optimization problem, wherein the formulating and solving are repeated for obtaining solutions for a set of weighting factors and combinations of total travel times of the passengers and a number of groups (¶¶ 107-137 – Proposed routes with varying combinations of passenger to car/vehicle assignments and relative time for each passenger embarkment and disembarkment are generated; ¶¶ 101-105, 113-114 – Routes may be optimized with an objective of minimizing cost, minimizing total travel time among all passengers, or 
Fowler receives data of the itinerary requests, e.g., provided by travelers to a dispatch unit (¶¶ 98-100), organizes data in tables (¶ 106), and stores the computer-executable program in memory (¶¶ 31-35). Fowler does not explicitly disclose a memory to store the received data of the itinerary requests. Considering that Fowler uses a memory to store the computer-executable program to implement the invention, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler’s memory to also store the received data of the itinerary requests so that a clear and complete record of ride request details and their correlations to optimized routes is maintained for convenience and for current and future reference.
[Claim 2]	Fowler discloses wherein the optimization problem is formulated to minimize a linear combination of a sum of the total travel times of all the passengers and the number of the groups, wherein the combination is performed using a weighting factor (¶ 114 – The summation of factors for each of the passengers, including a travel time of each passenger to yield a total travel time of all passengers, is an example of a linear combination of the total travel times of the passengers. Since this is evaluated for 
[Claim 3]	Fowler discloses wherein the optimization problem includes constraints to ensure that passengers reach destination and ensure that a number of passengers in each of the groups is smaller than a number of seats in the CVs, wherein the route-search and operation route map programs provide respective travel times for the CVs, wherein the constraints ensure that a number of CVs operating simultaneously is smaller than a total number of available CVs (¶¶ 76-78, 138). 
Fowler does not explicitly disclose wherein the optimization problem includes constraints to ensure that passengers reach destination within the arrival time windows of the passengers. In a multi-modal, ride-sharing route planning system (Liu: ¶¶ 17-18), Liu groups together passengers who can meet at a ride-share origin location at a given start time and arrive at a ride-share destination (Liu: ¶¶ 19, 69). If a passenger in the group is running late to meet up with the group, then it is determined if the other passengers can afford to wait or if a constraint may be violated (such as one of the other passengers would be late to work if they wait), thereby causing the passenger who is running late to be excluded from the rideshare and have an alternate route proposed for him/her (Liu: ¶ 72). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the optimization problem includes constraints to ensure that passengers reach destination within the arrival time windows of the passengers in order 
Fowler does not explicitly disclose that the total number of available CVs is stored in the memory. However, Fowler does state that an electronic map is stored on computer-readable data storage media (Fowler: ¶ 34) and that a data storage unit is made available to the routing method (Fowler: ¶ 35). In König, segment information of a multi-modal network is stored (König: ¶ 92) and the software stored in a medium comprises instructions to cause a navigation device to perform its respective functionality (König: ¶ 122), which includes providing a user with recommended route information and providing real-time route guidance (König: ¶¶ 104-105), thereby implying that routing solutions are stored. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler such that the total number of available CVs is stored in the memory so that route information may be provided to passengers with actionable guidance and so that historical route information may be taken into account with future routing. For example, König describes a scenario in which a route may be discarded when estimated traversal data is deemed to have been inaccurate by more than a given threshold amount (König: ¶¶ 102-103). Having a record of such information would have helped Fowler to learn from past errors and make corrections in future route planning. In a multi-modal, ride-sharing route planning system (Liu: ¶¶ 17-18), Liu explicitly states that “by storing the identified routes 226, the ride-sharing service 208 may be configured to perform operations in relation to the multiple modes of transportation that might be otherwise unavailable.” (Liu: ¶ 63) Liu provides specific 
[Claim 4]	Fowler discloses wherein the groups are assigned the routes and the intermediate locations by performing the route-search program using the operation route map program of the CVs, wherein the routes respectively reach the target locations of the groups from the intermediate locations, wherein the groups are assigned the start times at the intermediate locations to allow the passengers of the groups to switch from the scheduled vehicles to the CVs at the intermediate locations and reach the target locations (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub. Delivery at a hub may be viewed as an intermediate location. The total time of a route is determined, which means that respective embarkment and disembarkment times are estimated. Embarkment, i.e., pick-up, is an example of a start time of an assigned CV. When a passenger continues his/her ride on a subsequent vehicle, that is an example of an assigned CV related to an intermediate location).
Fowler does not explicitly disclose that the passengers of the groups are allowed to switch from fixed schedule vehicles to the CVs at the intermediate locations. While, 
Fowler does not explicitly disclose that the target locations are reached within the arrival time windows. In a multi-modal, ride-sharing route planning system (Liu: ¶¶ 17-18), Liu groups together passengers who can meet at a ride-share origin location at a given start time and arrive at a ride-share destination (Liu: ¶¶ 19, 69). If a passenger in the group is running late to meet up with the group, then it is determined if the other passengers can afford to wait or if a constraint may be violated (such as one of the other passengers would be late to work if they wait), thereby causing the passenger who is running late to be excluded from the rideshare and have an alternate route proposed for him/her (Liu: ¶ 72). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler such the target locations are reached within the arrival time windows in 
[Claim 7]	Fowler discloses wherein when an itinerary request of a passenger includes a preferred option that indicates a minimum total cost to be paid by the passenger (¶¶ 101, 116), the passenger is assigned to a group that satisfies another constrain for minimizing a sum of costs of a scheduled vehicle and an assigned CV (¶¶ 106-107, 122-136 – The vehicle(s) is/are dispatched according to the best route identified; ¶ 124 – A proposed route may require a passenger to switch vehicles to continue his/her ride; ¶¶ 131-136 – Proposed route timing may include timing for dropping off one of multiple passengers at a hub. Delivery at a hub may be viewed as an intermediate location. The total time of a route is determined, which means that respective embarkment and disembarkment times are estimated. Embarkment, i.e., pick-up, is an example of a start time of an assigned CV. When a passenger continues his/her ride on a subsequent vehicle, that is an example of an assigned CV related to an intermediate location). Even if “a schedule vehicle” is interpreted as one of the fixed schedule vehicles of claim 1, the Fowler-König combination has addressed the obviousness of route planning in a transportation network of both fixed schedule vehicles and commuter vehicles and the same rationale would apply to claim 7.
[Claim 8]	Fowler discloses wherein the operation statuses of the CVs are monitored and updated by receiving a status information from each of the CVs via an information interface, wherein the operation statuses include locations of the CVs and a number 
[Claim 9]	Fowler does not explicitly disclose wherein the memory stores fares and time tables of the fixed schedule vehicles that stop at the intermediate locations. However, Fowler does state that an electronic map is stored on computer-readable data storage media (Fowler: ¶ 34) and that a data storage unit is made available to the routing method (Fowler: ¶ 35). In König, segment information of a multi-modal network is stored (König: ¶ 92) and the software stored in a medium comprises instructions to cause a navigation device to perform its respective functionality (König: ¶ 122), which includes providing a user with recommended route information and providing real-time 
[Claim 10]	Fowler does not explicitly disclose transmitting, via the interface, an itinerary to each of the passengers with a departure time of a fixed schedule vehicle accessible from an initial location, one of the intermediate locations and one of the assigned CVs so that each of the passengers reaches a corresponding intermediate location prior to a start time of the one of the assigned CVs. König outputs a recommended route to a user (König: ¶ 104). Liu sends rideshare information to passengers via a user interface (Liu: ¶¶ 66-70). Collectively (and as explained above), the Fowler-König combination addresses details of the multi-modal route planning for a group of passengers. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to further 
[Claim 12]	Fowler discloses wherein the itinerary includes a total fare to be paid by each of the passengers, the optimization problem is solved to satisfy the total fare as one of constraints (¶¶ 101-103, 113).
[Claim 15]	Fowler discloses wherein the commuter assigning program solves the optimization problem based on one of constraints of the total travel times of the passengers, an energy used by the assigned CVs in transporting the passengers and a linear combination of the total travel times and the energy used in transporting the passengers (¶¶ 113-116).
[Claim 16]	Fowler discloses wherein the passengers assigned to an identical group share an identical CV (¶ 117 – A party of passengers may travel together from the same origin to the same destination; ¶ 120 – Passengers may be transported in the same vehicle or in different ones).
[Claim 17]	Fowler discloses wherein each of the passengers has a total travel time (¶¶ 114, 116).
Claims 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195), as applied to claim 1 above, in view of Hartman (US 2010/0010732).
[Claim 11]	As discussed in the rejection of the independent claim above, Fowler minimizes a linear combination of the total travel times and a total fare to be paid by each of the passengers (Fowler: ¶¶ 101-103, 113-116). Fowler does not explicitly take into account energy to be consumed by the CVs as part of the optimization problem. Fowler does not fully disclose wherein the optimization problem is formulated to minimize a linear combination of the total travel times and an energy to be consumed by the CVs, a total fare to be paid by each of the passengers, a linear combination of a total travel time and the total fare or a linear combination of the total travel time and an energy to be consumed by the fixed schedule vehicles. Hartman discloses that a “best fuel economy” route may be one of the objectives for determining an optimal route (Hartman: figs. 3, 4; ¶ 19). Liu also evaluates fuel costs, fuel efficiency, and emissions data (e.g., cleanliness of operation of the vehicle) and places importance on the number of riders needed to help offset costs sufficiently for the group (Liu: ¶¶ 44, 49, 65, 81). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the optimization problem is formulated to minimize a linear combination of the total travel times and an energy to be consumed by the CVs, a total fare to be paid by each of the passengers, a linear combination of a total travel time and the total fare or a linear combination of the total travel time and an energy to be consumed by the fixed schedule 
[Claim 14]	Fowler does not explicitly disclose wherein the interface receives information on traffic conditions including traffic jams, traffic accidents and constructions on the operation route map program via the network and the route-search program searches the routes of the groups so as to avoid the traffic conditions. Hartman discloses that route planning considerations (such as fuel efficiency) may take into account current driving conditions, “such as the passage of a given route through construction areas, accident information, traffic congestion experienced at various times of the day or week during given route segments, and any other traffic or navigation information that indicates that driving a particular route or route segment will be anything other than ‘typical’.” (Hartman: ¶ 24) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fowler wherein the interface receives information on traffic conditions including traffic jams, traffic accidents and constructions on the operation route map program via the network and the route-search program searches the routes of the groups so as to avoid the traffic conditions in order to more accurately project vehicle routing conditions, especially if any atypical traffic conditions have occurred, thereby allowing for more effective and efficient route planning.
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195), as applied to claim 1 above, in view of Bai et al. (CN 205788751 U, referencing the English translation).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US .
[Claim 6]	Fowler does not explicitly disclose wherein the grouping program sorts the passengers in ascending order of deadlines in the arrival time windows. Weksler discloses that a presentation module presents estimated arrival times of users travelling to a location for an event. The presentation module can also sort the list of users in ascending order according to their estimated arrival times and group users falling into a percentage likely to arrive in a given time period so that an event coordinator can make preparations accordingly (Weksler: ¶ 52). Weksler’s travelers are analogous to the claimed passengers and an order of arrival is analogous to an order of deadlines (seeing an arrival time as a deadline). Bai further shows that passengers may be queued based on an expected arrival time so that vehicles can be prepared to pick up passengers as they arrive (Bai: ¶ 86). It is noted that the claim does not define the nature of the deadlines. Deadlines may simply be an intended arrival time. Weksler’s arrival times can be seen as deadlines to arrive an event, the deadline being a time by which preparations related to the respective arrival time of users at an event should be made. Bai’s arrival times are also examples of deadlines in that a passenger’s arrival time at a fixed location is a type of deadline for vehicles to be ready to pick up each respective passenger. The Fowler-König combination, in particular, addresses the timing of arrival at and departure from particular locations at coordinated times as part of a multi-model, multi-passenger route planning system and method (as discussed in the rejection of the independent claim above). The Examiner submits that it would have .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 2015/0206437) in view of König et al. (US 2016/0202079) in view of Liu et al. (US 2016/0320195), as applied to claim 1 above, in view of Boyen (US 8,254,571).
[Claim 13]	The Fowler-König-Liu combination addresses performance of the various processor-performed functions of claim 1. However, Fowler does not explicitly disclose wherein the steps of grouping and assigning are repeated until a predetermined time limit is reached on the processor. Boyen discloses that iterative operations may be continued until a user-specified parameter is met, such as “a processor time limit (e.g., a limit to the number of processing cycles)” or a limit to the number of iterations of a loop (Boyen: col. 6: 60-67; col. 8: 1-17; col. 8: 58 – col. 9: 8). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683